IN THE SUPREME COURT OF THE STATE OF NEVADA


                STEVEN FLOYD VOSS,                                    No. 70584
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                         FILED
                                  Respondent.
                                                                             JUL 1 1 2016

                                     ORDER DISMISSING APPEAL             a
                                                                              DEPUTY CLER


                            This is a pro se appeal from a district court order denying a
                motion for relief from judgment. Second Judicial District Court, Washoe
                County; Jerome M. Polaha, Judge.
                            Because no statute or court rule permits an appeal from the
                aforementioned order, we lack jurisdiction. Castillo v. State, 106 Nev. 349,
                352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                            ORDER this appeal DISMISSED.




                                        Cherry



                Douglas



                cc: Steven Floyd Voss
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk


SUPREME COURT
     OF
   NEVADA


(0) 1947A